Citation Nr: 1211177	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  10-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for right eye disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for skin rash disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1971, and from January 1991 to September 1991.  The Veteran also had National Guard service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The Veteran filed a notice of disagreement in August 2008.  A statement of the case was issued in December 2009.  The Veteran perfected his appeal in January 2010.   

The Veteran presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.  

In April 2009, the Veteran raised a claim for sinusitis, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  

The claims of service connection for an acquired psychiatric disability, for right eye disability, for hypertension and for skin rash disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The currently demonstrated bilateral hearing disability preexisted service and was aggravated during active duty service.

2.  Chronic right ankle strain is causally related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Right ankle strain was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues on appeal involve claims for service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Bilateral Hearing Loss

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Specifically, he contends that it is the result of noise exposure during service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been diagnosed with current bilateral hearing loss disability.  Puretone thresholds recorded during VA examination in 2010 clearly meet the criteria of hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  The remaining question is whether such disability is causally related to the Veteran's service. 

The Veteran served on active duty from June 1968 to July 1971 and from January 1991 to September 1991.  The Veteran's service treatment records from the Veteran's first period of active military service contain a February 1968 audiogram showing puretone thresholds, in decibels, in the right ear of 35 decibels at 3000 Hertz and 40 decibels at 4000 Hertz.  Right ear hearing loss disability was therefore noted on entry into the Veteran's first period of service.  See 38 U.S.C.A. § 1111.  Audiogram readings at that time did not show left ear hearing loss disability.  On discharge examination in June 1971, audiological testing was not accomplished.  However, whispered voice testing was reported as 15/15 in each ear.  Based on this evidence, the Board finds that the preexisting right ear hearing loss disability did not increase in severity during the first period of service, and there is no basis for finding aggravation.  There is also no basis for showing that left ear hearing loss disability was incurred during the first period of active duty service.  


The Veteran also had a significant period of National Guard service.  A National Guard examination report  dated in February 1989 showed the Veteran had bilateral hearing loss with readings ranging from 5 to 70 decibels in each ear at the designated frequencies.  However, by the time the Veteran underwent his August 1991 discharge examination for his second period of active duty, the decibel readings for both ears were somewhat higher than in 1989.  In August 1991, just prior to discharge from his second period of active duty service, the Veteran was assigned a hearing loss profile.  

The Board is cognizant of the fact that the VA examiner offered an opinion in March 2010 that the hearing loss was not due to military noise.  The examiner indicated hearing loss was more likely due to other etiologies such as aging, inactive duty noise exposure, potentially hypertensive medication, and recreational noise exposure.  The examiner concluded it would be speculative to allocate a degree of his current hearing loss to each these etiologies.  However, the evidence does seem to show some decrease in hearing acuity (although perhaps minimal) during the Veteran's second period of active duty service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss disability. 

Right Ankle

The Veteran also contends that he is entitled to service connection for right ankle disability.  Specifically, he asserts that he injured the ankle during a softball game, when he was running the bases and stepped on rocks.   

Service treatment records dated in July 1991 show the Veteran report right heel pain when he stepped on rocks. The Veteran was diagnosed with a right ankle/heel contusion.  A July 1991 line of duty determination confirmed the right ankle injury while running during a softball game.  On an August 1991 questionnaire, the Veteran reported a right ankle sprain.

The mere fact the Veteran suffered a right ankle injury in July 1991 is not by itself enough to establish that a chronic right ankle disability manifested during service.  38 C.F.R. § 3.303(b).  Although the August 1991 separation medical examination showed the lower extremities to be clinically normal, it is significant that the Veteran reported the earlier right ankle injury and reported that it hurt from time to time.  The Veteran reported the right ankle problems again at National Guard examinations in March 1993 and January 1995. 

A March 2010 VA examiner opined the Veteran's current strain (found after physical examination) was less likely as not the same as was in service.  The examiner reasoned the Veteran was seen once for right ankle sprain in 1991, with no further records showing right ankle disability as a result of the incident.  The examiner further noted the Veteran retired from the Sheriff's Office, which was a physically demanding job.  The Veteran also reported a work related injury to the right ankle in 1995.  The examiner concluded he could not find objective evidence of a casual connection between the Veteran's current right ankle condition and the single episode of right ankle sprain over 18 years ago in service.  

However, the Board is unable to conclude that the preponderance of the evidence is against the claim.  The Veteran has reported continued right ankle symptoms since the 1991 active duty service injury.  He is competent to report such, and his current assertions regarding a continuity of right ankle symptoms is credible in light of the above-cited service treatment records which show that he complained of the symptoms to military medical care providers on several examinations over the years.  The Board finds credible and persuasive evidence to link the current right ankle strain to service, and service connection is therefore warranted.    

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as to the issued being granted by this decision since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in September 2007, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for right ankle strain is warranted.  To this extent, the appeal is granted. 


REMAND

The Veteran testified in September 2011 that he received treatment from a private dermatologist for his skin rash.  These records have not been associated with the claims folder.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

With regard to the hypertension issue, service treatment records from the first period of active duty show the Veteran's blood pressure was recorded as 150/98 in February 1968.  Three other readings that same day were reported as 150/90, 158/90, and 170/80; a finding of hypertension as entered into the summary of defects and diagnoses section, and the Veteran was found not qualified for entry.  Re-testing of the Veteran's blood pressure was accomplished one week later, and the readings were reported as 146/90, 134/80 and 138/88.  The Veteran was then found qualified for entry into service.  On discharge examination in February 1971, a reading of 120/68 was reported.  

The RO has denied the hypertension claim on the basis that this disorder was noted at the time of entry into service.  The Veteran has testified that his blood pressure was elevated at the time of the entrance examination, but that the elevated readings were only temporary and he did not develop hypertension until years later.  In view of the somewhat inconsistent blood pressure readings noted at entry, as well as the normal reading on discharge in 1971, the Board believes medical development of the hypertension claim is appropriate.   

The psychiatric disability claim has been denied on the basis that VA examination did not result in a medical diagnosis of PTSD.  However, it is not clear from the report of the March 2010 examination whether neuropsychological signs and symptoms or sleep disturbances were objectively noted.  Given the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, the undiagnosed illness provisions of 38 C.F.R .3.317 must be considered.  

Finally, it is arguable that the March 2010 VA eye examiner reached a negative opinion based on a finding that there are no treatment record of the June 1991 eye injury.  However, a June 1991 line-of-duty determination does set forth details of the reported injury to some extent and also serves as sufficient verification that the claimed eye injury did in fact take place.  Further examination and opinion are therefore appropriate to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary consent forms, the RO should take all indicated action in order to obtain copies of the Veteran's private medical records from his dermatologist.  All requests for records and their responses must be associated with the claims folder.  At least one follow request must be made if there is no response to the initial request for records. 

2.  The RO should also schedule the Veteran for the appropriate VA examination to determine the etiology of the claimed hypertension.  It is imperative that the claims file be made available to the examiner for review.     

The examiner should opine whether:  

     a) hypertension pre-existed the Veteran's first period of active duty service and if so, is it at least as likely as not (a 50% or higher degree of probability) that such preexisting hypertension was aggravated beyond the natural progression of the disease during the first period of service? 

     (b) if hypertension did not pre-exist the Veteran's first period of active duty service, did the hypertension pre-exist the Veteran's second period of active duty service and if so, is it at least as likely as not (a 50% or higher degree of probability) that such preexisting hypertension was aggravated beyond the natural progression of the disease during  the second period of service?

A detailed rationale should be furnished for the opinion, with discussion of the medical significance of the several blood pressure readings listed on the report of the February 1968 entrance examination.  

3.  The RO should also schedule the Veteran for a VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review.  The examiner should clearly report whether a medical diagnosis is warranted for any current acquired psychiatric disability.  

The examiner should also offer an opinion as to whether there are objectively verifiable neuropsychological signs and symptoms, or sleep disturbances which cannot be attributed to a known clinical diagnosis. 

4.  The RO should also schedule the Veteran for a VA eye examination.  It is imperative that the claims file be made available to the examiner for review.  The examiner should clearly report whether there are current residuals of the June 1991 eye injury.  For purposes of this opinion, the examiner should assume that such injury did occur. 

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include ordering a new skin examination if necessary), the RO should readjudicate the issues in light of all evidence of record.  The psychiatric disability claim determination should also consider un undiagnosed illness theory.   If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


